Holmes, J.
It is admitted that the board of health had authority to forbid the exercise of the employment of keeping swine in the town of Quincy. Pub. Sts. c. 80, § 84. Commonwealth v. Young, 135 Mass. 526. Taunton v. Taylor, 116 Mass. 254. But it is argued that the order passed was invalid, because the prohibition contained in it was qualified by the words “ without a permit in writing first obtained from the board of health.” We are at a loss to see how it affects the validity of the order, *564that the board expressly reserved to themselves a power to do what they could have done even if the prohibition had been absolute, or how the defendants are put in a worse position by the order contemplating the possibility that the board of health may grant them a written permit, than if it had excluded that possibility. The parties having agreed that the case should be finally disposed of by the decision upon the demurrer, an injunction will issue.

Demurrer overruled. Injunction to issue.